Citation Nr: 0001450	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for traumatic 
arthritis.

4.  Entitlement to service connection for emphysema, claimed 
as a residual of malnutrition.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

REMAND

The appellant had active military service from April 1934 to 
June 1954.  He was a prisoner of war of the Japanese 
government from May 1942 to September 1945.  This matter is 
on appeal from the Department of Veterans Affairs (VA) 
regional office (RO) in Jackson, Mississippi.

Unfortunately, remand is required in order to accord due 
process.

In the rating decision of March 1998, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling, and for 
peripheral neuropathy, evaluated as noncompensable.  The 
veteran's representative, in a letter dated in April 1998, 
expressed disagreement with those evaluations.  No statement 
of the case (SOC) has been provided on those issues, so the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In considering these issues, the RO must take into account 
that these are on appeal from the initial grant of service 
connection and that the issues should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found, and the distinction 
between disagreement with the original rating and a claim for 
an increase is important in terms of VA adjudicative actions.  
Id.  The SOC provided to the veteran on the claims for higher 
evaluation, on appeal from the initial grant of service 
connection for PTSD and peripheral neuropathy, must comply 
with Fenderson in its phrasing and consideration of the 
issues on appeal.

Remand is also required to accord the appellant the 
opportunity for a hearing before a Member of the Board at the 
RO.  In the VA Form 9 filed by the appellant's representative 
in August 1998, there was no box checked to indicate whether 
the veteran desired a hearing or did not desire a hearing.  
Accordingly, in August 1998, the RO sent the veteran a letter 
asking that he specify whether he wanted a hearing or not, 
and, if so, where he wanted the hearing.  The veteran signed 
the letter, but he failed to indicate whether he did or did 
not want a hearing.  Accordingly, in November 1999, the Board 
wrote to the veteran, with a copy to his representative, 
asking him to clarify whether he wanted a hearing at the 
Board or before a Member of the Board at the RO, or whether 
he did not want a hearing.  He was advised that his case 
would be remanded to the RO for a hearing if he did not 
respond.  No response was received from the veteran.

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a hearing 
before a Member of the Board at the RO, and 
notify him of the scheduled hearing at the 
latest address of record.  This hearing is to 
be scheduled in accordance with applicable 
law.

2.  Review the veteran's claim for a higher 
evaluation of PTSD and bilateral peripheral 
neuropathy, on appeal from the initial grant 
of service connection, and, if the 
determination remains adverse to the veteran, 
furnish a statement of the case on these 
issues to the veteran and his representative.  
Notify them of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of these issues 
and secure appellate review by the Board.  
Thereafter, these issues are to be returned 
to the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


